Case: 17-11308      Document: 00514563833         Page: 1    Date Filed: 07/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-11308                                 FILED
                                  Summary Calendar                           July 20, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JEREMY BERNARD HARRISON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CR-5-1


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Jeremy Bernard Harrison appeals the revocation of his supervised
release and his sentence of ten months of imprisonment and 26 months of
supervised release. He argues that the district court erred by giving him the
opportunity to allocute after revocation of his supervised release but before
sentencing. He concedes, however, that his argument is foreclosed by circuit
precedent, and he raises the issue to preserve it for further review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11308     Document: 00514563833      Page: 2   Date Filed: 07/20/2018


                                  No. 17-11308

      The Government has filed an unopposed motion for summary
affirmance; in the alternative, it requests an extension of time to file its brief.
The Government asserts that the parties are in agreement that, under circuit
precedent, Harrison’s argument is foreclosed. Summary affirmance is proper,
where among other instances, “the position of one of the parties is clearly right
as a matter of law so that there can be no substantial question as to the
outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
(5th Cir. 1969).
      This court has held that a district court does not plainly err by giving a
defendant the opportunity to allocute after revocation but before being
sentenced. United States v. Brooker, 858 F.3d 983, 987-88 (5th Cir.), cert.
denied, 138 S. Ct. 346 (2017). One panel of this court may not overrule the
decision of a prior panel in the absence of en banc consideration or a
superseding Supreme Court decision. United States v. Lipscomb, 299 F.3d 303,
313 n.34 (5th Cir. 2002).
      In view of the foregoing, the Government’s motion for summary
affirmance is GRANTED.         The Government’s alternative motion for an
extension of time to file a brief is DENIED. The judgment of the district court
is AFFIRMED.




                                        2